Exhibit 10.5.5
EXECUTION VERSION


AMENDMENT NO. 8
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 8 to Amended and Restated Master Repurchase Agreement, dated as of
May 30, 2018 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC (the “Administrative Agent”), CREDIT SUISSE AG, a company
incorporated in Switzerland, acting through its CAYMAN ISLANDS BRANCH (“CS
Cayman”), ALPINE SECURITIZATION LTD (“Alpine”), BARCLAYS BANK PLC (“Barclays”,
and together with CS Cayman and Alpine, each, a “Buyer” and collectively, the
“Buyers”), DITECH FINANCIAL LLC (the “Seller”) and DITECH HOLDING CORPORATION
(formerly known as Walter Investment Management Corp.) (the “Guarantor”).
RECITALS
The Administrative Agent, the Buyers and the Seller are parties to that certain
(a) Amended and Restated Master Repurchase Agreement, dated as of November 18,
2016 (as amended, restated, supplemented or otherwise modified as of the date
hereof, the “Existing Repurchase Agreement”; and as further amended by this
Amendment, the “Repurchase Agreement”) and (b) Amended and Restated Pricing Side
Letter, dated as of November 18, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter”). The Guarantor
is party to that certain Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of February 9,
2018, by the Guarantor in favor of the Administrative Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Repurchase Agreement, and if not defined therein, shall have the meanings
given to them in the Guaranty.
The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement. As a condition precedent to amending
the Existing Repurchase Agreement, the Administrative Agent and the Buyers have
required the Guarantor to ratify and affirm the Guaranty on the date hereof.
Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:
SECTION 1.    Reports.
(a)    Section 17(b)(1) of the Existing Repurchase Agreement is hereby amended
by inserting the text “(or, with respect to the calendar month ending April 30,
2018, sixty (60))” immediately after the phrase “as soon as available and in any
event within thirty (30)”
(b)    Section 17(b)(2) of the Existing Repurchase Agreement is hereby amended
by replacing the text “sixty (60)” with the text “seventy-three (73)”.
SECTION 2.    Conditions Precedent to All Transactions.




WEIL:\96582649\3\41703.0005

--------------------------------------------------------------------------------





(a)    Section 10(b)(2) of the Existing Repurchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(2) No Default. No uncured Event of Default or uncured Default under this
Agreement shall exist. For the avoidance of doubt, Seller’s or Guarantor’s
failure to deliver its financial statements, as applicable, for (i) the fiscal
quarter ending March 31, 2018 by no later than 45 calendar days after the end of
such fiscal period or (ii) the calendar month ending April 30, 2018 by no later
than 30 calendar days after the end of such calendar month, in each case, shall
not constitute a Default hereunder; provided that Seller or Guarantor shall
deliver such financial statements (x) for the fiscal quarter ending March 31,
2018, by no later than 73 days and (y) for the calendar month ending April 30,
2018, by no later than 60 days, in each case, after the end of such fiscal
quarter or calendar month in accordance with Sections 17(b)(1) and (2) hereof,
and to the extent not delivered by such 73rd day or 60th day, as applicable,
such failure shall constitute a Default hereunder.”
SECTION 3.    Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:
3.1    Delivered Documents. On the Amendment Effective Date, the Administrative
Agent on behalf of the Buyers shall have received the following documents, each
of which shall be satisfactory to the Administrative Agent in form and
substance:
(a)    this Amendment, executed and delivered by the Administrative Agent, the
Buyers, the Seller and the Guarantor;
(b)    such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.
SECTION 4.    Representations and Warranties. The Seller hereby represents and
warrants to the Buyers and the Administrative Agent that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of the Repurchase Agreement.
SECTION 5.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
SECTION 7.    Reaffirmation of Guaranty. The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller


2


WEIL:\96582649\3\41703.0005

--------------------------------------------------------------------------------





to the Administrative Agent and the Buyers under the Repurchase Agreement and
Pricing Side Letter, as amended hereby.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.
[SIGNATURE PAGE FOLLOWS]


3


WEIL:\96582649\3\41703.0005

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as
Administrative Agent
By: /s/ Margaret Dellafera    
Name:    
Title:    
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Buyer
By: /s/ Margaret Dellafera    
Name:    
Title:


By: /s/ Elie Chau    
Name: Elie Chau
Title: Authorized Signatory
ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York
Branch as Attorney-in-Fact
By: /s/ Elie Chau    
Name: Elie Chau
Title: Authorized Signatory
By: /s/ Erin McCutcheon    
Name: Erin McCutcheon
Title: Director


Signature Page to Amendment No. 8 to Amended and Restated Master Repurchase
Agreement


WEIL:\96582649\3\41703.0005

--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as
a Buyer
By: /s/ Joseph O'Doherty    
Name: Joseph O'Doherty
Title: Managing Director


Signature Page to Amendment No. 8 to Amended and Restated Master Repurchase
Agreement


WEIL:\96582649\3\41703.0005

--------------------------------------------------------------------------------






DITECH FINANCIAL LLC, as Seller
By: /s/ Cheryl Collins    
Name: Cheryl Collins
Title: Senior Vice President


Signature Page to Amendment No. 8 to Amended and Restated Master Repurchase
Agreement


WEIL:\96582649\3\41703.0005

--------------------------------------------------------------------------------






DITECH HOLDING CORPORATION, as Guarantor
By: /s/ Cheryl Collins    
Name: Cheryl Collins
Title: Senior Vice President


Signature Page to Amendment No. 8 to Amended and Restated Master Repurchase
Agreement


WEIL:\96582649\3\41703.0005